
	
		I
		111th CONGRESS
		2d Session
		H. R. 6043
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Klein of Florida
			 (for himself, Mr. Kirk,
			 Mr. Rothman of New Jersey,
			 Mr. Deutch,
			 Mr. McMahon,
			 Ms. Berkley,
			 Ms. Wasserman Schultz, and
			 Mr. Engel) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To restrict participation in offshore oil and gas leasing
		  by a person who engages in any activity for which sanctions may be imposed
		  under section 5 of the Iran Sanctions Act of 1996, to require the lessee under
		  an offshore oil and gas lease to disclose any participation by the lessee in
		  certain energy-related joint ventures, investments, or partnerships located
		  outside Iran, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Security and Iran Sanctions
			 Enforcement Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The illicit nuclear activities of the
			 Government of Iran—combined with its development of unconventional weapons and
			 ballistic missiles and support for international terrorism—represent a serious
			 threat to the security of the United States and United States allies in Europe,
			 the Middle East, and around the world.
			(2)Executive Order
			 12959, issued on May 8, 1995, banned all new investment in Iran by United
			 States individuals and companies.
			(3)On August 5, 1996,
			 the Iran and Libya Sanctions Act of 1996 (later re-titled the Iran Sanctions
			 Act of 1996) was enacted in order, among other purposes, to encourage foreign
			 persons to withdraw from the Iranian market.
			(4)United Nations
			 Security Council Resolution 1929 (June 9, 2010) notes, the potential
			 connection between Iran’s revenues derived from its energy sector and the
			 funding of Iran’s proliferation-sensitive nuclear activities, and
			 further notes that chemical process equipment and materials required for
			 the petrochemical industry have much in common with those required for certain
			 sensitive nuclear fuel cycle activities.
			(5)Through its
			 sanctions regime, the United States Government seeks to prevent the Iranian
			 Government and engineers and scientists employed by state-owned Iranian energy
			 companies or companies affiliated with Iran’s Revolutionary Guard Corps from
			 gaining access to key domain expertise, technology and equipment that could aid
			 the development of Iran’s energy sector and also assist Iran in certain
			 proliferation activities.
			(6)The Comprehensive
			 Iran Sanctions, Accountability, and Divestment Act of 2010, which was signed
			 into law on July 1, 2010, included sanctions against goods, services, and
			 technology to modernize Iran’s oil and natural gas sector.
			(7)The threat of
			 sanctions has constrained the supply of capital, technology, and services to
			 the Iranian petroleum sector, and several companies have withdrawn their
			 business from Iran.
			(8)The Government of
			 Iran is pursuing partnerships outside Iran with foreign energy-related
			 companies, including joint ventures, investments, and partnerships.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the United States should continue to
			 support diplomatic efforts in the International Atomic Energy Agency and the
			 United Nations Security Council to end the Government of Iran’s illicit nuclear
			 activities;
			(2)international
			 diplomatic efforts to address the Government of Iran’s illicit nuclear efforts
			 and support for international terrorism are more likely to be effective if
			 strong additional sanctions are imposed on the Government of Iran;
			(3)the concerns of
			 the United States regarding the Government of Iran are strictly the result of
			 the actions of the Government of Iran;
			(4)Iranian
			 partnerships outside Iran with foreign energy-related companies, including
			 joint ventures, investments and partnerships, could give the Iranian Government
			 and engineers and scientists employed by state-owned Iranian energy companies
			 or companies affiliated with Iran’s Revolutionary Guard Corps access to key
			 domain expertise, technology and equipment that could aid the development of
			 Iran’s energy sector and also assist Iran in certain proliferation
			 activities;
			(5)joint ventures
			 with Iranian state-owned energy companies serve to interfere with international
			 attempts to build a consensus for action regarding the Government of Iran’s
			 ongoing refusal to comply with its international obligations regarding its
			 nuclear program; and
			(6)in order for sanctions to be effective and
			 enabling a diplomatic solution, the Government of Iran should be prevented from
			 disregarding their international obligations by prohibiting foreign companies
			 from receiving Iranian capital, technology, and expertise, and by blocking
			 foreign energy-related companies from entering into joint ventures,
			 investments, and partnerships for energy and energy-related projects outside of
			 Iran.
			4.Restriction on
			 participation in offshore oil and gas leasing
			(a)Certification
			 requirementThe Secretary of the Interior shall—
				(1)include in each
			 lease issued after the date of enactment of this Act that authorizes drilling
			 for oil and gas on the Outer Continental Shelf a provision that requires
			 that—
					(A)the person that is the lessee to certify
			 annually to the Secretary that the person does not engage in any activity for
			 which sanctions may be imposed under section 5 of the Iran Sanctions Act of
			 1996 (50 U.S.C. 1701 note); and
					(B)authorizes the
			 Secretary to cancel the lease if the person fails to make such a certification
			 or makes such a certification that is false; and
					(2)upon determination
			 by the Secretary, in consultation with the Secretary of the Treasury, that the
			 person has failed to make a certification required under such provision or made
			 such a certification that is false, shall cancel the lease.
				(b)Disclosure
			 requirementThe Secretary of the Interior shall—
				(1)include in each lease issued after the date
			 of enactment of this Act that authorizes drilling for oil and gas on the Outer
			 Continental Shelf a provision that—
					(A)requires the person that is the lessee to
			 disclose to the Secretary any participation by the person in any energy-related
			 joint venture, investment, or partnership located outside Iran that
			 involves—
						(i)any person whose
			 property and interests in property are blocked pursuant to Executive Order
			 13224 (66 Fed. Reg. 49079; relating to blocking property and prohibiting
			 transacting with persons who commit, threaten to commit, or support
			 terrorism);
						(ii)any
			 person whose property and interests in property are blocked pursuant to
			 Executive Order 13382 (70 Fed. Reg. 38567; relating to blocking of property of
			 weapons of mass destruction proliferators and their supporters); or
						(iii)any entity
			 listed on appendix A to part 560 of title 31, Code of Federal Regulations
			 (relating to the Iranian Transactions Regulations); and
						(B)authorizes the
			 Secretary to cancel the lease if the person fails to make such a disclosure or
			 makes such a disclosure that is false; and
					(2)upon determination
			 by the Secretary, in consultation with the Secretary of the Treasury, that the
			 person has failed to make a disclosure required under such provision or made
			 such a disclosure that is false, shall cancel the lease.
				(c)Waiver
				(1)In
			 generalThe Secretary of the Interior may waive the requirement
			 of subsection (a) or (b) (or both) on a case-by-case basis if the Secretary
			 determines and certifies in writing to the appropriate congressional committees
			 that it is in the national interest of the United States to do so.
				(2)Reporting
			 requirementNot later than 120 days after the date of the
			 enactment of this Act and semi-annually thereafter, the Secretary of the
			 Interior shall submit to the appropriate congressional committees a report on
			 waivers granted under paragraph (1).
				(d)Reporting
			 requirementThe Secretary of the Interior shall promptly report
			 to the appropriate congressional committees any cancellation of a lease under
			 this section, including an explanation of the reasons for the
			 cancellation.
			(e)DefinitionsIn this section—
				(1)the term appropriate congressional
			 committees means—
					(A)the Committee on
			 Natural Resources and the Committee on Foreign Affairs of the House of
			 Representatives; and
					(B)the Committee on
			 Energy and Natural Resources and the Committee on Foreign Relations of the
			 Senate; and
					(2)the term
			 person has the meaning given such term in section 14(14) of the
			 Iran Sanctions Act of 1996 (50 U.S.C. 1701 note).
				5.SunsetThis Act shall terminate 30 days after the
			 date on which the President certifies to Congress that the Government of
			 Iran—
			(1)has permanently
			 ceased—
				(A)providing support
			 for acts of international terrorism and no longer satisfies the requirements
			 for designation as a state sponsor of terrorism for purposes of section 6(j) of
			 the Export Administration Act of 1979, section 620A of the Foreign Assistance
			 Act of 1961, section 40 of the Arms Export Control Act, or any other provision
			 of law; and
				(B)the pursuit,
			 acquisition, and development of nuclear, biological, and chemical weapons and
			 missiles; and
				(2)poses no significant threat to United
			 States national security, interests, or allies.
			
